Citation Nr: 9916427	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-29 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the benefit sought.  The 
veteran appealed the decision to the Board which remanded the 
case to the RO in December 1997 for further development.  
After completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.

In March 1999, the Board requested an expert medical opinion 
from the Veteran's Health Administration (VHA).  The VHA 
expert provided a response dated in April 1999, copies of 
which were sent to the veteran and his representative in May 
1999.  In reply the veteran's representative provided an 
Informal Hearing Presentation dated in May 1999.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The evidence does not demonstrate an etiological 
relationship between a mental disorder and the veteran's 
period of active service.


CONCLUSION OF LAW

The veteran's mental disorder was not incurred in or 
aggravated by his period of active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, members of his family, his friends and 
representative contend that at the time he entered into 
active duty service he had a mental disorder that worsened 
during service.  The worsening mental disorder allegedly 
caused him to self-medicate with alcohol requiring 
hospitalization soon after his discharge from service.  The 
veteran and his supporters have provided a substantial number 
of written statements further contending that a current 
mental disorder was caused by in-service aggravation of his 
pre-existing mental disorder.

As an initial matter the Board finds that the veteran's claim 
is well-grounded because it is plausible and capable of 
substantiation, see 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), that the VA has fulfilled 
the duty to assist the veteran develop this claim and that 
the evidence of record is sufficient to support an equitable 
decision in this appeal.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).

The veteran's SMRs disclose that the examiner who conducted 
the veteran's induction physical examination noted an 
abnormal psychiatric clinical evaluation described as 
"Moderate Anxiety."  At the same time the veteran reported 
a history of excessive drinking but no depression or other 
mental disorder.  A physical profile serial from June 1954 
noted "no significant psychiatric disease" but another 
profile from March 1955 noted "moderate anxiety" as did a 
form DA-20 from the same date.  The SMRs show no evidence 
either that the veteran sought or received in-service 
treatment for a mental disorder or that a mental disorder 
worsened in-service.  Neither the veteran's discharge 
physical examination nor medical history reports note a 
mental disorder or excessive drinking.

In August to September 1956 the veteran was privately 
hospitalized for alcoholism, psychoneurosis and emotional 
instability.  There are no records documenting additional 
details of his treatment, however, a one page record clearly 
shows that the veteran was diagnosed with chronic alcoholism 
about three months after his separation from service.

There are no medical records associated with the claims file 
from 1956 to December 1990, when the veteran began a long 
series of private and VA hospitalizations and treatment for a 
variety of disorders including alcoholism, major depression, 
anxiety and a personality disorder.  Those records include a 
VA hospitalization report from July 1995 and a VA examination 
report from March 1998 which recount the veteran's claim of 
having begun daily alcohol consumption as a teenager.  The 
March 1998 examination report also includes an opinion by the 
examining psychologist essentially stating that if the 
veteran had a current mental disorder it probably was 
attributable to his chronic alcohol usage and that the 
veteran's service did not cause or aggravate a mental 
disorder.

A conflicting opinion was offered by a physician who had 
treated the veteran since the early 1990s.  By a letter dated 
in February 1998, Russell Chlysta, M.D. opined that the 
veteran's 1956 hospitalization was caused by a mental 
disorder which had existed prior to service and worsened in 
service.  Dr. Chlysta further stated that the veteran's 
alcoholism was secondary to his severe anxiety and depression 
and that "he used alcohol as a means of sedation."  Dr. 
Chlysta explained that his medical opinion was further 
supported by "common sense which tells me that a man who had 
mild anxiety prior to service and suffered a mental breakdown 
within weeks of discharge, was definitely adversely affected 
by his time in service."  Although the claims file includes 
letters from several other physicians more or less familiar 
with the veteran's mental status, there is no other medical 
opinion linking a mental disorder with the veteran's period 
of active service.

Conflicting professional opinion and the complexity of the 
issues presented prompted the Board to request expert medical 
guidance to assist in its adjudication of this matter.  A 
request for an expert medical opinion from the VHA is 
permitted when the medical complexity or controversy in a 
particular case so warrants.  38 U.S.C.A. §§ 5107(a), 7109; 
38 C.F.R. § 20.901(a), (d); Perry v. Brown, 9 Vet.App. 2, 6 
(1996).  The expert who reviewed the claims file and provided 
a report to the Board was Richard Gibson, M.D., Director of 
the Mental Health Service Line at the VA New Orleans Medical 
Center.

Dr. Gibson's report contradicts Dr. Chlysta's opinion in 
virtually all respects.  In response to Board questions, the 
Gibson report identifies alcohol dependence as the veteran's 
only current mental disorder that also existed prior to or at 
the time the veteran entered service.  Dr. Gibson also opined 
that the severity of the veteran's alcohol dependence 
probably increased during service, that the increase was 
entirely attributable to the natural course of the disease 
and that the veteran's 1956 hospitalization was necessitated 
primarily because of his alcohol use.  Dr. Gibson questioned 
the authority and reliability of the notation of "moderate 
anxiety" on the report of the veteran's induction 
examination on the grounds that the term was more likely used 
as a description of the veteran's behavior than as a reliable 
medical diagnosis consistent with the classification of 
psychiatric disorders provided by the Diagnostic and 
Statistical Manual then in effect.  Dr. Gibson opines that to 
the extent the veteran may have shown symptoms of anxiety and 
depression in service these symptoms would have been 
manifestations of the veteran's alcohol dependence.  Dr. 
Gibson characterizes as speculative but possible a causal 
link between the veteran's alcohol dependence and other 
current mental disorders, namely depression, anxiety and a 
cognitive disorder.  However, Dr. Gibson also states that to 
the extent these additional disease entities developed 
independently from the veteran's alcohol dependence, they 
developed after the veteran's separation from service and are 
unrelated to service.  In summary, Dr. Gibson's opinion 
precludes the possibility that a mental disorder was incurred 
or aggravated by the veteran's period of active service.

Upon careful review the Board finds that Dr. Gibson's report 
is inherently more credible and probative than Dr. Chlysta's 
opinion.  It is not clear from Dr. Chlysta's letter the 
extent to which he reviewed the veteran's medical records 
prior to rendering his opinion.  Dr. Chlysta's opinion does 
not address medical record evidence that the veteran 
acknowledged drinking excessive amounts of alcohol prior to 
his period of service or that three months after leaving 
service he was diagnosed with chronic alcoholism.  Although 
Dr. Chlysta's opinion asserts that in-service aggravation of 
the veteran's anxiety necessitated his 1956 hospitalization 
the opinion does not suggest why the veteran's SMRs show no 
evidence of worsening anxiety, why anxiety is not mentioned 
in the reports of the veteran's separation physical 
examination or medical history, or how, after nearly 40 years 
without documented mental disorder, anxiety symptoms 
manifested in 1956 relate to a current disorder.  Furthermore 
the Board notes that Dr. Gibson's report agrees in material 
respects with VA psychologist who examined the veteran in 
March 1998 and found no link between the veteran's mental 
disorder and his period of active service.

After weighing all of the evidence, the Board adopts the VHA 
medical expert's opinion.  In consideration of the entire 
record the Board finds that this opinion is sufficient to 
satisfy the statutory requirement of producing an adequate 
statement of reasons and bases where the expert has fairly 
considered material evidence which appears to support the 
veteran's position.  See Wray v. Brown, 7 Vet. App. 488, 492-
93 (1995).  Therefore, the Board concludes that the 
preponderance of the evidence is against a grant of service 
connection for a mental disorder.  In making this 
determination, the Board also has considered provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise provide a basis for favorable action on the 
veteran's appeal.  Accordingly, the veteran's claim for this 
benefit is denied.


ORDER

Entitlement to service connection for a mental disorder is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 


